Title: From Benjamin Franklin to Giambatista Beccaria, 21 September 1768
From: Franklin, Benjamin
To: Beccaria, Giambatista


Honoured Sir,
London, September 21, 1768
The bearer of this letter, my good friend Monsieur l’Epinasse, is a brilliant student of electricity and one of the best there are. He plans to visit Turin, and, since he has a great wish to make your acquaintance, I could not refuse to grant him that honour through this letter, which will serve as an introduction to you and which, I hope, your kindness will excuse.
I had already planned to write to you at length on the subject of your last letter, but the business in which I am involved here distracts my attention so completely from philosophical matters, and I have been flattering myself so constantly with the hope of going home where I could find the leisure to pick up my studies again, that I have shamefully put off from moment to moment this project of mine. In spite of all this, I can only admit my fault and ask for your forgiveness, while assuring you that nobody has more perfect esteem and respect for your Reverence than he who has the honour to be, Honoured Sir, your most obedient and humble servant
B. Franklin
